DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 3/10/2021
Claims 1, 16, 17, 19 and 20 are amended.
Claims 1 – 20 are presented for examination.	


Action is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Claim Objections
The Applicant argues that the amendments overcome this objections to the informalities.
The argument is persuasive. The objections are withdrawn.

Claim Rejections - 35 USC § 112
The Applicant argues that they have amended the claims and the rejection is overcome.
The argument is persuasive. The rejection under 35 USC 112 is withdrawn.

Double Patenting
The Applicant argues that the amendment overcomes the double patenting rejection because the display of current and next values for a physical design is not made obvious by ‘172 Patent Claim 1.

This has been considered, but it is not persuasive because the ‘172 patent claim 1 recites at least: “…recalculating the simulation of the physical system to determine a second value for the metric based on the manipulated first characteristic, the second value for the metric being displayed on the graphical user interface along with initial value in real time relative to the received manipulation…” 

Therefore the 172 patent also displays a first and second value for the metric on the graphical user interface. This makes that claimed “displayed on the graphical user interface along with the next value displayed on the graphical user interface are provided for a comparison of a design of the physical system based on the received change to the characteristic data of the environment condition” anticipated by the ‘172 patent. The rejection is maintained.


Rejection Under 35 USC 103
The Applicant argues that the amended claim features are not taught nor are they made obvious by the teachings of Jaffe.

In response the Examiner finds the argument persuasive. The rejection is withdrawn. Nevertheless, a search of the prior art shows that the concept of displaying iterative simulation results during the design of a physical system is taught by the prior art. For example:

Bivins_2017 (US 2017/0076507 A1) filed Jun. 3, 2014 teaches typical commercialized visualization software used in engineering displays the results of simulations and allows engineers to visually compare iterative “what if” scenarios and the visualization software typically allows the representation of any simulation attributes, instant switch between attributes and the ability to set data thresholds with unique display (par 4).

SOLIDWORKS_2012 (SOLIDWORKS Simulation – Compare Results from Different Studies, Jul 31, 2012 downloaded from www.youtube.com/watch?v=Nyo04ibSNUg) clearly teaches a side-by-side comparison of two simulations and the resulting first (left side of display) and second (right side of the 

Therefore a new grounds of rejection is presented below.

End Response to Arguments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 13, 15, 17-20, 22-23, and 27 of U.S. Patent No. 10,650,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘172 patent includes all the limitations of the instant application as well as additional limitations.
Instant Application Claim 1
‘172 Patent Claim 1
A processor-implemented method for simulation of a physical system, the method comprising: 













generating a display on a graphical user interface that displays a part of the physical system according to characteristic data indicative of physical characteristics of the physical system;

executing an initial simulation of the physical system to determine an initial value for a metric of the physical system based on the characteristic data and an environment condition; 


displaying the initial value on the graphical user interface; receiving a change to the characteristic data or the environment condition; 






recalculating the simulation of the physical system to determine a next value for the metric based on the change to the characteristic data or the environmental condition, the next value for the metric being displayed on the graphical user interface wherein the initial value displayed on the graphical user interface along with the next value displayed on the graphical user interface are provided for a comparison of a design of the physical system based on the received change to the characteristic data of the environment condition


and receiving iterative changes to the characteristic data and, for each change, recalculating the simulation based on the most recent change to the characteristic data to display subsequent values for the metric on the graphical user interface, the display of the initial value, the next value, and the subsequent values indicating a progression of a design of the physical system.


accessing data associated with an initial system configuration, wherein initial system configuration values include characteristic data associated with a part of the physical system, the 

generating a display on a graphical user interface that displays the part in the physical system according to the characteristic data; 


executing an initial simulation of the physical system to determine an initial value for a metric using a parallel processing architecture, the initial value for the metric being based on the characteristic data and an environment condition; 

displaying the initial value on the graphical user interface; 

receiving a system configuration change through a user interface manipulation to a first characteristic of the characteristic data or the environment condition, the first characteristic 

recalculating the simulation of the physical system to determine a second value for the metric based on the manipulated first characteristic, the second value for the metric being displayed on the graphical user interface along with initial value in real time relative to the received manipulation; 

and receiving iterative system configuration changes through successive user interface manipulations to characteristic data and, for each system configuration change, recalculating the simulation based on the most recent manipulation to display subsequent values for the metric on the graphical user interface, the display of the initial value, the second value, and the subsequent value indicating a progression of a design of the physical system across multiple configurations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-2, 4-8, 10-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (U.S. Patent Application Publication No. US-20030174147-A1) in view of SOLIDWORKS_2012 (SOLIDWORKS Simulation – Compare Results from Different Studies, Jul 31, 2012 downloaded from www.youtube.com/watch?v=Nyo04ibSNUg).

	As per claim 1, Jaffe is directed to a processor-implemented method for simulation of a physical system ([0033] virtual workspace with physical systems), the method comprising: generating a display on a graphical user interface (Figure 3) that displays a part of the physical system according to characteristic data indicative of physical characteristics of the physical system (Figure 3, items 201A-C, Workbench, Data, Notebook as physical system components with physical characteristics part of GUI display, [0033] parameters as physical characteristics, [0036] display GUI); executing an initial simulation of the physical system to determine an initial value for a metric of the physical system based on the characteristic data and an environment condition ([0042] various parameters and characteristics with physical characteristics [0044], [0046] environmental conditions such as temperature, pressure, [0062] properties to be measured as metrics, at initial time slice results in initial value for metric [0036]); displaying the initial value on the graphical user interface (Figure 3, measurement tool displayed, [0044]); receiving a change to the characteristic data or the environment condition ([0057] simulation progresses, parameters including characteristic data or environment conditions change, Figure 3, Notebook, steps defined that change environment (boil) or physical characteristics (add distilled water)); recalculating the simulation of the physical system to determine a next value for the metric based on the change to the characteristic data or the environmental condition ([0057] simulation progresses, parameters including characteristic data or environment conditions change, which results in change of other parameters such as what is being measured), the next value for the metric being displayed on the graphical user interface (Figure 3, graph displayed); 
([0057] simulation progresses, parameters including characteristic data or environment conditions change, which results in change of other parameters such as what is being measured, recalculation occurring in simulation from time slice to time slice) to display subsequent values for the metric on the graphical user interface (Figure 3, graph displayed and measuring tool displaying subsequent values), the display of the initial value, the next value, and the subsequent values indicating a progression of a design of the physical system (Figure 3, graph displayed and measuring tool displaying subsequent values) but fails to explicitly disclose wherein the next value for the metric is displayed in real time relative to the received change.

Jaffe also does not explicitly teach 
	

SOLIDWORKS_2012; however makes obvious “

Jaffe and solidworks_2012 are analogous art because they are from the same field of endeavor called simulation of physical systems. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Jaffe and solidworks_2012. The rationale for doing so would have been that Jaffe teaches to simulate physical system based on defined system characteristics and to visualize them. solidworks_2012 teaches to evaluate various case studies of a physical system using different characteristic of the system. Therefore it would have been obvious to combine Jaffe and solidworks_2012 for the benefit of seeing/understanding the result of various changes to the design of the physical system to obtain the invention as specified in the claims.



	As per claim 2, Jaffe is directed to the method of claim 1, wherein each change corresponds to a configuration for the physical system, further comprising, providing a control to return to a prior configuration, wherein the metric is reverted to values associated with a prior configuration upon selection of the control ([0045], user can alter settings, [0042], [0044], [0046] different settings as configuration for the physical system, Figure 5, [0061], control to set configuration to a previous configuration, when simulation is rerun, metric results in values of prior configuration).
	As per claim 4, Jaffe is directed to the method of claim 1, further comprising: defining a measurement entity within the physical system ([0062] measurement objects, Figure 3 measuring device); wherein the metric is associated with a computed or derived quantity ([0033]-[0034], solving for equations to compute changes in parameters including metrics) and includes: a maximum value, a minimum value, a mean value, or a total value for the metric associated with the measurement entity ([0062], properties to be measured, mass, can be total value present being measured).
	As per claim 5, Jaffe is directed to the method of claim 4, wherein the measurement entity is a point, edge, line, surface, volume, plane or sphere ([0062] measurement object can be set any in location to measure a variety of properties, Figure 3, measuring point or in volume).
	As per claim 6, Jaffe is directed to the method of claim 4, wherein the measurement entity is redefined, wherein a current value for the metric is recalculated based on the redefined measurement entity ([0062] adjusting location of measurement object, [0062], [0064] changes set up for simulation which will then be recalculated).
	As per claim 7, Jaffe is directed to the method of claim 6, wherein recalculating the current value comprises restarting the simulation ([0062], [0064] changes set up for simulation which will then be recalculated).
	As per claim 8, Jaffe is directed to the method of claim 2, wherein the initial value, the next value, and the subsequent values are displayed on the graphical user interface in graph form (Figure 3, graph with progression of measurement points - metric).
	As per claim 10, Jaffe is directed to the method of claim 1, wherein the characteristic data comprises a geometric characteristic or a material characteristic of the physical system ([0061] amount of material is a parameter of the simulation as material characteristic).
(Figure 3, [0062] multiple measuring objects are allowed, graph on Figure 3 displayed for one measuring object, multiple measuring objects generate multiple graphs).
	As per claim 14, Jaffe is directed to the method of claim 1, wherein the environment condition includes a boundary condition of the physical system ([0060, global or general properties, Figure 3, hot plate as known heat source on a surface]).
	As per claim 15, Jaffe is directed to the method of claim 14, wherein the boundary condition includes a temperature boundary condition selected from a group comprising: a known surface temperature, an insulated surface, a known heat source on a surface, an object in air at a defined temperature, or an object in moving air at a defined temperature ([0060, global or general properties, Figure 3, hot plate as known heat source on a surface]).
	As per claim 17, Jaffe is directed to the method of claim 1, wherein the simulation is automatically recalculated in response to changes received in real time ([0033]-[0036], as simulation progresses through time, changes to parameters change parametric calculations in real time for the experiment).
	As per claim 18, Jaffe is directed to the method of claim 1, wherein the part is a physical component having physical characteristics that include a length, a width, a height, or a material ([0042] element as specific material, [0044] object shape which includes length, width, and height).
	As per claim 19, Jaffe is directed to a system for interactive simulation of a physical system ([0026]), the system comprising: a non-transitory memory storage comprising executable instructions; a display device coupled to the memory storage; and one or more processors coupled to the memory 
	As per claim 20, Jaffe is directed to a non-transitory storage medium storing executable instructions which, when executed by one or more processors ([0026]), perform operations of claim 1 and is therefore rejected over the same prior art.

Allowable Subject Matter
7.	Claims 3, 9, 12-13, and 16 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if the double patenting rejection set forth in this Office action was overcome.
The reasons for allowance will be held in abeyance until all issues are resolved.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1.  U.S. Patent Application No. 2013/0332119 A1 published by Santiquet et al. on 12/12/13.	
	2.  U.S. Patent Application No. 2015/0057982 A1 published by Erdman et al. on 02/26/15. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN S COOK/Primary Examiner, Art Unit 2127